 



Exhibit 10.13(a)
ZipRealty, Inc. Amended and Restated Management Incentive Plan — Fiscal Year
2006
General Purpose: This ZipRealty, Inc. (“Company”) Amended and Restated
Management Incentive Plan — Fiscal Year 2006 (this “Plan”) is designed to
motivate and retain the Company’s Management (defined below) to achieve the
Company’s financial and operational goals for Fiscal Year 2006, as well as to
retain such persons in the employ of the Company. The purpose of this Plan is to
respond to challenging market conditions by (i) lowering the performance hurdles
in recognition of the difficult market environment; (ii) lowering potential
bonus targets that can be earned; and (iii) broadening the scope of the plan to
include all full-time corporate employees, including those below the manager
level. This Plan supersedes and replaces the previous ZipRealty Inc. Management
Incentive Plan — Fiscal Year 2006 which was outlined in a 10-K filing on
March 16, 2006.
Duration: This Plan will be in effect for the Company’s fiscal year ending
December 31, 2006 (“Fiscal Year 2006”), meaning that the performance period
determining whether bonuses will be paid upon satisfaction of performance
objectives is Fiscal Year 2006 (though such payments, if earned, will be made
following the end of this Fiscal Year as set forth below).
Plan Administrator: The Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) shall administer this Plan with respect to participating
persons who are executive officers of the Company, and the Company’s President
and/or Chief Executive Officer, in consultation with the Committee, shall
administer this Plan with respect to other participants (as applicable, the
“Administrator”).
Eligible Persons: For the purposes of this Plan, “Management” includes, with the
exception of the Company’s Chief Executive Officer, all employees of the Company
holding the position of Vice President or higher, and all headquarters-based
full-time “Exempt” (pursuant to federal and state wage and hour law) employees,
in each case, and as a condition to such each such person earning and becoming
entitled to any bonus payment hereunder, provided that such person is employed
by the Company both (i) on December 31, 2006, and (ii) on the date following the
end of Fiscal Year 2006 on which the Plan Administrator completes its review of
Fiscal Year 2006 performance and approves the payment of bonuses under this
Plan. “Management” specifically excludes all District Directors, District
Managers and all other employees not specifically identified above in this
paragraph. The Company’s Chief Executive Officer will not participate under this
Plan but, rather, will receive any incentive bonus for Fiscal Year 2006 pursuant
to the terms of Section 3.b of his August 24, 2006 offer letter with the
Company.
Proration: In the sole discretion of the Administrator, a pro-rated incentive
bonus may be paid under this Plan for any member of Management who became
eligible to participate in the Plan after the beginning of Fiscal Year 2006.
Incentive Pool Requirement: The Committee will establish an incentive pool of
funds available for payout under this Plan only if the Company achieves both
(i) the minimum revenue threshold and (ii) the minimum earnings threshold, which
together if both achieved constitute “Threshold Performance,” at levels
determined by the Committee on adoption of this plan. Should the Company meet or
exceed Threshold Performance, a bonus pool shall be established and paid out in
accordance with the methodology set out in this Plan. Note that the minimum
earnings threshold shall be based upon a targeted level of pro forma earnings,
which is a measure used by the company in certain of its public disclosures to
measure performance which consists of net income plus certain non-cash or
non-recurring items, such as stock compensation expenses, non-cash income taxes,
and certain non-recurring expense items.
Incentive Eligibility: Subject to the terms and conditions of this Plan, members
of Management (excluding non-“Exempt” employees) will be eligible to receive
payment of a bonus amount (the “Target Incentive Amount”), determined as a
percentage of such individual’s annual base salary at December 31, 2006 (“Base
Salary”), upon the Company’s achievement of Threshold Performance and, with
respect to any member of Management, upon that member’s achievement of a total
Success Profile rating for 2006 of 2.0 or higher (on a 3.0 point scale):

 



--------------------------------------------------------------------------------



 



             


Position
    Target Incentive Amount at
Achievement of Threshold Performance

(“Target Incentive Percentage”)    
President
    17.5% of Base Salary    
EVP, SVP
    15.0% of Base Salary    
VP
    12.5% of Base Salary    
HQ Directors
    8.0% of Base Salary    
HQ Managers
    5.0% of Base Salary    
Other Full-Time HQ Employees
    2.5% of Base Salary    

Performance Adjustment: To provide a mechanism to reward outstanding performers,
subject to not exceeding the aggregate payout amount established by this Plan,
the Administrator will have the discretion to adjust any individual
participant’s Target Incentive Amount as a result of individual performance for
Fiscal Year 2006 (the “Adjusted Incentive Amount”) by reducing or increasing
such amount otherwise determined as set forth in the above tables by up to
10 percentage points.
Calculation and Approval. An individual’s Target or Adjusted Incentive Amount,
as determined in the manner set forth above, is that individual participant’s
“Actual Incentive” with respect to Fiscal Year 2006. All calculations of each
participant’s Actual Incentive must be approved by the Administrator with
respect to such participant and the total amount of the aggregate incentive pool
to be paid hereunder to all participants must be approved by the Committee after
such consultation with the Board as it deems appropriate.
Payouts: All amounts, if any, to be paid out hereunder shall be paid by
March 14, 2007, following determination by the Committee that there shall be a
pool from which to make such payments with respect to Fiscal Year 2006.
Future Incentive Periods: This Plan is in effect only with respect to Fiscal
Year 2006. Nothing in this Plan provides for or implies the establishment or
payment of any bonuses with respect to future periods.
Merger or Acquisition: The Board of Directors may modify this Plan, including
terminate it without making payments hereunder, with respect to Fiscal Year 2006
in its sole discretion in the event of a merger or acquisition of the Company.
Administration: The Committee has sole and exclusive discretionary authority to
interpret this Plan and adopt such rules and regulations for carrying out this
Plan as it deems necessary and appropriate. Decisions by the Committee are final
and binding on all parties to the maximum extent allowed by law.
Employment is Terminable At Will: Nothing in this Plan will interfere with or
limit in any way the right of the Company or the right of any individual to
terminate the employment relationship at any time, with or without cause.

 



--------------------------------------------------------------------------------



 



General Terms and Conditions: Amounts to be paid under this Plan will be paid
from the general funds of the Company. Nothing in this Plan will be construed to
create a trust or establish any evidence of any individual’s claim of any right
to payment other than as an unsecured general creditor of the Company. All
payments will be made in the currency in which the individual is regularly paid
and will be subject to the satisfaction of applicable federal, state, local or
similar income withholding requirements and to any employment tax withholding
requirements. The Company shall withhold all applicable amounts required by law
from any payments hereunder.
Governing Law; Severability: This Plan will be construed, administered and
governed in all respects in accordance with the internal laws of the State of
California. In the event that any provision of this Plan is held illegal or
invalid for any reason, such holding will not affect the remaining provisions of
this Plan, and this Plan will be construed and enforced as if the illegal and
invalid provision had not been included.
Entire Agreement. This Plan, and any resolutions of the Compensation Committee
amending the Plan, is the entire understanding between the Company and any
participant regarding the subject matter of this Plan and supersedes all prior
bonus or commission incentive plans, or employment contracts whether with any
subsidiary or affiliate, or any written or verbal representations regarding the
subject matter of this Plan. Participation in this Plan during the Plan Year
will not convey any entitlement to participate in this or future plans or to the
same or similar bonus benefits. Payments under this Plan are an extraordinary
item of compensation that is outside the normal or expected compensation for the
purpose of calculating any extra benefits, termination, severance, redundancy,
end-of-service premiums, bonuses, long-service awards, overtime premiums,
pension or retirement benefits or other similar payment.

 